               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OP GEORGIA
                        SAVANNAH DIVISION


THOMAS BRYANT, JR.

     Petitioner,
                                 *    CV 401-112
     V.                          *    (underlying OR 497-182)
                                 *


                                 *
UNITED STATES OF AMERICA,
                                 ★


                                 ★
     Respondent.




                            ORDER




     In 1998, the Honorable B. Avant Edenfield sentenced Defendant

Thomas Bryant, Jr. to serve life plus 300 years in prison following

his conviction at trial for one count of conspiracy to aid and

abet the distribution of cocaine, two counts of attempting to aid

and abet the distribution of cocaine, one count of selling a stolen

firearm, one count of providing a firearm to a convicted felon,

one count of distributing cocaine, and two counts of carrying a

firearm during a drug trafficking crime.^    In 2001, Bryant filed

the instant habeas case seeking relief under 28 U.S.C. § 2255.

Judge Edenfield denied the habeas petition on August 13, 2001, and

the case was closed.




^ The Court subsequently reduced Bryant's sentence to a total of
592 months in prison following applicable amendments to the United
States Sentencing Guidelines. (Order of Sept. 8, 2015, Crim. Case
No. 497-182, Doc. 249 (Bowen, J.).)
     On April 18, 2018, Bryant filed a motion to reopen this habeas

proceeding, citing Federal Rule of Civil Procedure 60(b)(6).     The

case was subsequently reassigned to the undersigned judge.

     In the habeas context. Rule 60(b) allows a party to seek

relief from a final judgment under a limited set of circumstances

including fraud, mistake, and newly discovered evidence. Gonzalez

V. Crosby, 545 U.S. 524, 528-29 (2005).     A habeas petitioner must

show '^extraordinary circumstances" to justify the reopening of a
                                                   t




§ 2255 case.    Arthur v. Thomas, 739 F.3d 611, 628 (11^^ Cir. 2014).

Here, Bryant does not assert that a prior ruling of this Court was

erroneous; in fact, he admits that he is "guilty of those charges

I was convicted of" in a follow-up letter to the undersigned.

(Doc. 29, at 6.)     Rather, Bryant attempts to persuade the Court

that his sentence is simply too harsh and that he has rehabilitated

himself to the extent that he should be afforded leniency or even

clemency.   Because Bryant has not asserted any ground upon which

this Court should revisit or reconsider the issues raised in his

§ 2255 petition, his motion to reopen this habeas proceeding (doc.

26) is hereby DENIED.

     Addressing Bryant's plea to reduce his sentence, the Court

cannot reduce a sentence once it has been imposed except under

three limited exceptions, none of which apply here.    See 18 U.S.C.

§ 3582(c)(2).    This Court has no other broad inherent or residual

power to reduce sentences.     United States v. Phillips, 597 F.3d
1190, 1194-95 (11th Cir. 2010) ("'The authority of a district court

to   modify      an   imprisonment      sentence     is     narrowly    limited    by

statute.").

      Nevertheless, Bryant cites a decision out of the Eastern

District of New York to support his supplication - United States

V. Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014).                   In the Holloway

case, the United States Attorney for the Eastern District of New

York, upon the entreaty of the sentencing judge, vacated two of

Holloway's       three   18   U.S.C.    §   924(c)   convictions       because    the

resulting sentence was unjustly severe.              Id. at 314-15.      The United

States Attorney also noted Holloway's ^'extraordinary" record while

in the custody of the Bureau of Prisons.              Id. at 315.      Importantly,

the Holloway court observed that its decision was not a threat to

the rule of finality: "There are no floodgates to worry about; the

authority exercised in this case will be used only as often as the

Department of Justice itself chooses to exercise it, which will no

doubt be sparingly."          Id. at 316.

      Finality of criminal sentences is a hallmark principle of our

judicial system.         See Johnson v. United States, 544 U.S. 295, 309

(2005) ("[T]he United States has an interest in the finality of

sentences imposed by its own courts."); Teaque v. Lane, 489 U.S.

288, 309 (1989) ("Without finality, the criminal law is deprived

of   much   of    its    deterrent     effect.")     Even    the   Holloway   court

recognized that there were "no legal avenues or bases for vacating"
Holloway's sentence.       68 F. Supp. 3d at 314.           Rather, the sentence

reduction in Holloway depended entirely upon the acquiescence of

the Government, i.e., by and through the prosecutorial prerogative

of the Department of Justice.

       In this case, the Government has made clear that it does not

consent to granting relief to Bryant.                 Without the Government's

involvement, Holloway has no application here.                 Further, the Court

is constrained to note that Holloway is a district court decision

and has no binding effect on this Court.               Nor did Holloway create

an actionable new right under federal law.                  The Eleventh Circuit

has not even addressed the so-called Holloway Doctrine.                       Simply

put,    Holloway     in   no   way   controls        this   Court's    ability   or

inclination to reduce Bryant's sentence.               Accord United States v.

Horton,    No.     2:12-CR-00007-F1,      2016       U.S.   Dist.     LEXIS    78611

(E.D.N.C. June 16, 2016) (observing that the Holloway Doctrine is

not so    much   a   doctrine   as   it   is   ""a    single   case   carrying    no

precedential weight in this court").

       ORDER ENTERED at Augusta, Georgia, this                         of October,

2019.




                                           J. RANM5>HALL,>^CHIEF JUDGE
                                           UNITmT^ATES DISTRICT COURT
                                           ■SeUTliERN DISTRICT OF GEORGIA
